Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The embodiment of a hollow tube of claims 14 and 22 appear to require a reaction time of greater than 5 hours (Paragraph [0057] of published application US 2020/0048426), which is outside of the scope of the 1 to 4 hours required in claim 1. Therefore, an embodiment of a hollow tube with a reaction time of 1 to 4 hours lacks description support.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-17, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Margulis WO 97/44278.
Regarding claims 8 and 15-16, Margulis teaches a process of making WS2 chalcogenide nanostructures including nanotubes (Page 4, l. 16, Page 7, l. 10-11). The nanotubes may be formed by placing a solid precursor on a reactor floor that is not permeable to gas (Fig. 6, Item 12; At least the lowest reactor tube is placed on the reactor floor.). The precursor may be heated for 1.5 hours (Example 3) in an atmosphere that may include H2S, hydrogen, and nitrogen (Example 3). The tubes may have a diameter of 50 to 150 nm (Example 3). The particle size, which would correspond to the nanotube length is less than 300 nm (Page 7, Paragraph 1). 
Margulis does not expressly state that nanotubes are included as particles in the examples or the specific Example 3 cited above showing the presently claimed features. However, the examples and specific Example 3, would inherently have some nanotube in the product or it would have been obvious to the person having ordinary skill in the art to form nanotubes from the from the methods disclosed in Margulis with the presently claimed process limitations because Margulis expressly mentions that nanotubes may be formed by the process (Page 4, l. 16, Page 7, l. 10-11).
Regarding claim 9, the nanotubes are grown in a single reaction chamber (Fig. 6).
Regarding claim 10, the powder may be placed in quartz tube (Page 16, l. 5-10), which may be considered a crucible under the broadest reasonable interpretation of the claims.
Regarding claims 11 and 17, the precursor material may be tungsten oxide (Page 7, Last paragraph).
Regarding claim 12, the gas flow rate may be 112 cc/m (Example 1).
Regarding claims 13-14, and 21-22, the nanoparticles may be tubes, which are hollow, or rods, which are solid (Fig. 1) depending on the reaction time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES A FIORITO/Primary Examiner, Art Unit 1731